Citation Nr: 0418272	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance or due to being housebound. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active duty in the Army 
from November 1953 to October 1955.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran cancelled his requested Travel Board hearing with 
a Judge from the Board at the RO in April 2003. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

In August 2001, the veteran filed a claim for entitlement to 
special monthly pension.  In a February 2002 rating decision, 
the RO denied the veteran's claim.  The veteran filed a 
timely notice of disagreement (NOD) in February 2002 and 
formally appealed his claim in October 2002.

The Board notes that the veteran has no service-connected 
disabilities.  In February 2002, the veteran was awarded VA 
nonservice-connected disability pension benefits effective 
from August 15, 2001.  His nonservice-connected conditions 
are listed in a February 2002 rating decision as: 
adenocarcinoma of the prostate, evaluated as 100 percent 
disabling; pulmonary emphysema, evaluated as 10 percent 
disabling; bilateral knee moderate osteoarthritis, evaluated 
as 10 percent disabling; hypertension, evaluated as 10 
percent disabling.  The combined rating for the veteran's 
nonservice-connected conditions is 100 percent.

In October 2001, the veteran underwent a VA examination for 
housebound status or permanent need for aid and attendance. 
The examiner opined that the veteran was independent for all 
his daily needs, able to leave the house at any time with 
assistance, and able to walk without the assistance of 
another person.

Subsequently in May 2003, it appears that two of the 
veteran's private physicians completed VA Forms 21-2680 
(Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance) wherein both certified that the 
veteran required the daily personal health care services of a 
skilled provider without which the veteran would require 
hospital, nursing home, or other institutional care.  These 
forms, however, do not indicate the basis for this 
conclusion.

VA is required to obtain a medical examination or medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  See 38 U.S.C.A. § 5103A (d) 
(West 2002).  The Board finds that a current and 
comprehensive VA aid and attendance examination and medical 
opinion are required in this case. The appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

In addition, the record shows that no attempts were made by 
the RO to obtain the veteran's records from the Social 
Security Administration National Records Center.  VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal Department or agency, and will end its 
efforts only if VA concludes that the records do not exist or 
that further efforts would be futile.  See 38 C.F.R. § 3.159 
(c)(2) (2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should request all records, 
which document the veteran's disabilities 
including prostate cancer, emphysema, 
osteoarthritis, and hypertension from the 
Social Security Administration.  If no 
records can be found, the RO should 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

2.  The RO should schedule the veteran 
for a special VA aid and 
attendance/housebound examination 
(including the completion of a VA Form 
21-2680 (Examination for Housebound 
Status or Need for Regular Aid and 
Attendance).  The examiner should 
indicate whether the veteran requires the 
daily personal health care services of a 
skilled provider without which he would 
require hospital, nursing home, or other 
institutional care due to his nonservice 
connected conditions.  The examiner 
should also express an opinion as to 
whether the veteran is either housebound 
or in need of permanent aid and attention 
due to his nonservice connected 
conditions.  The claims folder should be 
made available to and reviewed by the 
examiner.

3.  The RO should contact each private 
medical provider that completed a VA Form 
21-2680 (Examination for Housebound 
Status or Need for Regular Aid and 
Attendance) in May 2003.  Each should 
provide an explanation, with reference to 
the veteran's specific symptoms that led 
them to mark the notation that the 
veteran "requires the daily personal 
health care services of a skilled 
provider without which the veteran would 
require hospital, nursing home or other 
institutional care" due to his 
nonservice-connected conditions.  Each 
medical care provider should also provide 
legible copies of records of treatment of 
the veteran.   

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since October 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


